UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

FILHO, et al,

Plaintiff,

-against-

OTG Management, LLC,

Defendants.

 

x

USDC SDNY

DOCUMENT
ELECTRONICALLY FILED

DOCH aay
DATE FILED: RO —

1:19-cv-8287 (ALC)

ORDER

ANDREW L. CARTER, JR., United States District Judge:

On January 17, 2020, Plaintiffs filed a letter motion requesting a pre-motion conference on

an anticipated motion for conditional certification and issuance of Court-authorized notice

pursuant to the Fair Labor Standards Act, 29 U.S.C. § 216(b). Defendant responded on January 23,

2020. Plaintiffs’ motion for a pre-motion conference is DENIED and the Court sets the following

briefing schedule:

Plaintiffs’ Motion:
Defendant’s Opposition:

Plaintiffs’ Reply, if any:

SO ORDERED.
Dated: February 6, 2020

New York, New York

—

/ f f A / Aa
. | 4 etl APA FA

March 5, 2020
April 2, 2020

April 30, 2020

O~

 

ANDREW L. CARTER, JR.
United States District Judge

 

 

 
